DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 06 December 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-18 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitations, “obtaining ground condition data indicative of the ground condition of the terrain along the route” and 
Regarding claims 2-15, these claims are dependent upon independent claim 1, and therefore claims 2-15 are rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant provides the claim limitation, “obtaining temperature data indicative of a temperate of an atmosphere surrounding the work machine(s)”, however, it is unclear what the metes and bounds of the claimed term “temperate” encompass, and therefore claim 9 is rendered indefinite. Examiner notes wherein it appears that the claimed term “temperate” is a typographical error, and is intended to be construed as “temperature”, and therefore has been addressed below as such in view of the prior art. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 15, Applicant provides the claim limitation, “wherein the step of generating the surface topography data comprises extracting inclination data from the surface topography data”, however, it is unclear based on the currently provided claim language, how “generating the surface topography” is performed/executed based on 
Regarding claim 16, Applicant provides the claim limitations, “one or more sensor(s) configured to generate ground condition data indicative of ground condition of the terrain of the worksite along the route” and “one or more sensor(s) configured to generate surface topography data indicative of surface topography of the terrain of the worksite along the route”, however, based on the currently provided claim language, it is unclear how the claimed “ground condition data” differs from (i.e. is not the same as) the “surface topography data”, and therefore claim 16 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the ground condition (i.e. slope, shape, etc.) differs from the topography surface of said ground.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 17-18, these claims are dependent upon independent claim 16, and therefore claims 17-18 are rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim 4 recites the limitation "operating one or more work machine(s) to move along a route along the terrain" in line 2 of claim 4. There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear if the claimed “route along 

Examiner notes wherein claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skillsater et al (WO 2016/195557 A1, hereinafter Skillsater).
Regarding claim 1, Skillsater discloses a method for predicting a risk of instability for one or more work machine(s) moving along a route along terrain of a worksite (specifically as in at least claim 1, regarding a method for predicting risk for rollover of a working machine; at least as disclosed in page 15, line 29-page 16, line 6), the method comprising: 
obtaining ground condition data indicative of the ground condition of the terrain along the route (at least as disclosed in page 15, line 29-page 16, line 6, specifically 
obtaining surface topography data indicative of the surface topography of the terrain along the route (specifically as in at least claim 1, regarding obtaining ground topographic data of a geographical area located close to the working machine; at least as in page 21, lines 12-35); 
generating route data indicative of the route along the terrain (specifically as in at least claims 7-14, regarding predicting a future driving path of the working machine; at least as in page 25, lines 9-33, specifically regarding “predicting a future driving path”); and 
processing the ground condition data, the surface topography data and the route data to generate risk data indicative of a risk of instability along the route (specifically as in at least claims 1 & 7; at least as in page 15, line 29-page 16, line 6, and further as in at least page 26, lines 4-29, wherein predicting a risk for a working machine rollover if the predicted future driving path 49 includes a ground gradient 22 exceeding or being close to the current maximal allowed ground gradient for the working machine 1).
Regarding claim 2, Skillsater further discloses wherein the method further comprises processing the risk data and the route data to generate a map of the risk of instability for a work machine along the route (at least as in page 10, line 29-page 11, line 5 and page 26, line 20-29).
Regarding claim 3, Skillsater further discloses wherein the method further comprises processing the ground condition data and/or surface topography data and the route data to generate a map of the ground condition and/or surface topography for 
Regarding claim 4, Skillsater discloses the method further comprising operating one or more work machine(s) to move along a route along the terrain (specifically regarding work machine 1; at least as in page 12, line 18-page 13, line 6, page 15, line 29-page 16, line 6, and further as in at least page 26, lines 4-29).
Regarding claim 5, Skillsater discloses the method further comprising comparing the risk data to a risk threshold value to determine whether the risk of instability along the route is high or low (at least as in page 10, line 29-page 11, line 5 and page 26, line 20-29, specifically regarding wherein said risk is deemed “high risk” and/or “low risk”).
Regarding claim 6, Skillsater discloses the method further comprising operating the work machine(s) based upon the risk data (Figure 12; at least as in page 28, line 25-page 29, line 25).
Regarding claim 7, Skillsater further discloses wherein the step of obtaining ground condition data comprises operating one or more sensor(s) located on the work machine to measure the ground condition of the terrain along the route (at least as in page 9, line 28-page 10, line 15 and page 13, line 10-page 14, line 12).
Regarding claim 8, Skillsater further discloses wherein the step of obtaining ground condition data comprises operating one or more sensor(s) located on a surveying device (at least as in page 10, lines 17-27).
Regarding claim 16, Skillsater discloses a system for determining the risk of instability for a work machine moving along a route along a terrain of a worksite, the system comprising: 
a navigation unit configured to generate route data indicative of the route along the terrain (specifically as in at least claims 7-14, regarding predicting a future driving path of the working machine; at least as in page 25, lines 9-33, specifically regarding “predicting a future driving path”); 
one or more sensor(s) configured to generate ground condition data indicative of ground condition of the terrain of the worksite along the route (at least as disclosed in page 15, line 29-page 16, line 6, specifically regarding “the expected type of ground conditions at the working site” pertaining to the calculation of the ground gradient); 
one or more sensor(s) configured to generate surface topography data indicative of surface topography of the terrain of the worksite along the route (specifically as in at least claim 1, regarding obtaining ground topographic data of a geographical area located close to the working machine; at least as in page 21, lines 12-35); and 
one or more processing unit(s) configured to process the ground condition data, the surface topography data and the route data to generate risk data indicative of a risk of instability along the route (specifically as in at least claims 1 & 7; at least as in page 15, line 29-page 16, line 6, and further as in at least page 26, lines 4-29, wherein predicting a risk for a working machine rollover if the predicted future driving path 49 includes a ground gradient 22 exceeding or being close to the current maximal allowed ground gradient for the working machine 1).
Regarding claim 17, Skillsater further discloses the system further comprising one or more work machine(s) configured to move along the terrain (specifically regarding work machine 1; at least as in page 12, line 18-page 13, line 6, page 15, line 29-page 16, line 6, and further as in at least page 26, lines 4-29).
Regarding claim 18, Skillsater further discloses the system further comprising a control system (Figure 12, electronic control unit 60) configured to control operation of the work machine(s) based upon the risk data (Figure 12; at least as in page 28, line 25-page 29, line 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillsater et al (WO 2016/195557 A1, hereinafter Skillsater) in view of Corcoran et al (US 2012/0173090 A1, hereinafter Corcoran).
The teachings of Skillsater have been discussed above.
Regarding claim 9, Skillsater is silent specifically regarding the method further comprising: obtaining temperature data indicative of a temperate of an atmosphere surrounding the work machine(s), wherein the step of generating risk data further comprises processing the temperature data such that the risk data is based upon the 
Regarding claim 10, Skillsater is silent regarding wherein the method further comprises generating ground condition data and/or surface topography data and/or risk data from a plurality of work machines moving along a plurality of routes along the terrain and building a composite map indicative of the ground condition and/or surface topography and/or risk of instability along the plurality of routes.  Corcoran discloses a worksite-management system for a mobile machine (i.e. work machine, construction vehicle, etc.) that is configured to acquire terrain information of a worksite and generate a digital map indicative of compaction of the terrain surface, which may be provided on an operator interface/display.  Corcoran further discloses wherein the operator interface may include various conventional gauges and indicators (i.e. speedometer, tachometer, pressure and temperature gauges, warning lights, etc.), which may be used in evaluating the terrain surface. Corcoran goes on to disclose wherein a target travel path may be determined for a mobile machine based on the type and/or load of the mobile machine and further based on the evaluated terrain conditions (Figures 2A-2B; at least as in paragraphs 0015, 0018, 0027-0029 and 0040-0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Skillsater to include Corcoran’s teachings of evaluating terrain conditions and further determining a target travel path for a mobile work machine, since Corcoran teaches wherein said system provides increased safety of a work machine traversing a worksite.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Skillsater and Corcoran as they are both towards assessing ground conditions of a worksite to thereby provide safe travel of a work vehicle through a worksite.
Regarding claim 11, Skillsater is silent regarding wherein the step of obtaining ground condition data comprises: generating operating parameter data indicative of one or more operating parameter(s) of the work machine(s) moving along the route; and processing the operating parameter data to generate the ground condition data.  Corcoran discloses a worksite-management system for a mobile machine (i.e. work machine, construction vehicle, etc.) that is configured to acquire terrain information of a worksite and generate a digital map indicative of compaction of the terrain surface, which may be provided on an operator interface/display.  Corcoran further discloses wherein the operator interface may include various conventional gauges and indicators (i.e. speedometer, tachometer, pressure and temperature gauges, warning lights, etc.), which may be used in evaluating the terrain surface. Corcoran goes on to disclose wherein a target travel path may be determined for a mobile machine based on the type and/or load of the mobile machine and further based on the evaluated terrain conditions (Figures 2A-2B; at least as in paragraphs 0015, 0018, 0027-0029 and 0040-0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Skillsater to include Corcoran’s teachings of evaluating terrain conditions and further determining a target travel path for a mobile work machine, since Corcoran teaches wherein said system provides increased safety of a work machine traversing a worksite.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Skillsater and Corcoran as they are both towards assessing ground conditions of a worksite to thereby provide safe travel of a work vehicle through a worksite.
Regarding claim 12, in view of the above combination of Skillsater and Corcoran, Corcoran further discloses wherein the ground condition data comprises rolling resistance data indicative of the resistance by the terrain to the movement of the work machine(s) along the route, wherein the step of generating the ground condition data further comprises: processing the operating parameter data to generate the rolling resistance data (Figures 2A-2B; at least as in paragraphs 0027-0029 and 0040-0043).
Regarding claim 13, in view of the above combination of Skillsater and Corcoran, Corcoran further discloses wherein the ground condition data comprises compaction data indicative of the compaction of the terrain along the route, wherein the step of generating the ground condition data further comprises: processing the rolling resistance data to generate the compaction data (Figures 2A-2B; at least as in paragraphs 0027-0029 and 0040-0043).
Regarding claim 14, in view of the above combination of Skillsater and Corcoran, Corcoran further discloses wherein the rolling resistance data is calculated based upon the driving force of the work machine(s) and accounting for loss during the movement of the work machine(s), wherein the loss comprises one or more of aerodynamic drag, inclination force and inertial force (Figures 2A-2B; at least as in paragraphs 0027-0029 and 0040-0043).
Regarding claim 15, in view of the above combination of Skillsater and Corcoran, Corcoran further discloses wherein the step of generating the surface topography data comprises extracting inclination data from the surface topography data; wherein the inclination data is indicative of a gradient of the terrain of the worksite along the route; and further wherein the step of generating the risk data comprises processing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notices of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664